DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0131338 (hereinafter Hu) in view of US 2010/0218247 (hereinafter Nice) and US 2012/0134259 (hereinafter Bonnier).
Regarding claims 1 and 4, Hu teaches a communication system / gateway selection method executed by a communication system including the terminal capable of using a plurality of communication services through non-cellular communication and a plurality of gateway devices (FIG. 3, 302; [0026]: details UE/ laptop, as terminal; “capable of using” implies functional language / intended use so has no patentable weight), the communication system being a system where a plurality of slices are generated (FIG. 9, 902, 910: details default connection and dedicated data connections, as system with slices), each slice being a virtual network or a service network logically generated on a network infrastructure (Fig. 10, 1010: details data session, as slice, dedicated connection between UE and assigned mobility gateway), the gateway selection method comprising: identifying a communication service to be used by the terminal (FIG. 10, 1006; [0147]: details identifying the service or the application associated with the UE); and the second gateway device performs packet transfer ([0083]: details the SGW 108 can route data packets to/from the UE 102 from/to other communication devices and also can act as a mobility anchor during inter-base station handovers and as a mobility anchor between LTE and other 3GPP technologies). 
Hu does not explicitly teach obtaining correspondence information that associates the identified communication service with a destination address of a first 
However, Nice teaches obtaining correspondence information that associates the identified communication service with a destination address of a first gateway device and a destination address of a second gateway device (FIG. 2; [0026]: details Request directed to service address; service address is associated with both the first gateway and second gateway; first public IP address and second public IP address, as destination addresses); and selecting both the first gateway device and the second gateway device by obtaining the destination addresses for both the first gateway device and the second gateway device from the correspondence information (FIG. 2; [0030]: details service sends data toward private network using IPv6 address associated with the particular gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Nice and include obtaining correspondence information that associates the identified communication service with a destination address of a first gateway device and a destination address of a second gateway device; and selecting both the first 
Moreover, Bonnier teaches wherein the first gateway and the second gateway constitute a slice that satisfies requirements of the identified communication service ([0006]-[0008]: details APN slice representing a subset of internet protocol addresses in the external PDN), wherein the first gateway device communicates with the terminal and establishes a transmission path between the terminal and the second gateway device based on the destination address of the second gateway device ([0008]: details a first PDN-GW that is coupled to a second PDN-GW over a data tunnel in a PDN-GW pool; pool provides data connectivity between the UE devices and an external packet data network through an access point name).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bonnier and include wherein the first gateway and the second gateway constitute a slice that satisfies requirements of the identified communication service, wherein the first gateway device communicates with the terminal and establishes a transmission path between the terminal and the second gateway device based on the destination address of the second gateway device of Bonnier with Hu. Doing so would provide the advantage of scalability (Bonnier, at paragraph [0055]).

([0122]: details location information relating to a UE associated with the mapping/table), and the communication service to be used by the terminal is identified by referring to the correspondence information ([0153]: details when a service or application is initiated with respect to the UE, lookup the initiated service or application in the service policy table and locate and identify an identifier which is associated with a respective mobility gateway and which is mapped to the initiated service or application).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant alleges that neither Nice nor Bonnier teach a correspondence information that associates the gateways with the service type. The claim does not explicitly recite the term “service type.”  For example, claim 1 recite “associates the identified communication service with a destination address of a first gateway device and a destination address of a second gateway device”.  Moreover, Nice teaches the claimed communication service such as described in paragraph [0026]. For example, Nice reference details a request directed to service address and service sending data to private network.  Therefore, Nice teaches the communication service as claimed. Clarification of this term and explicitly reciting its functional relationship with the correspondence information may overcome the cited reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415